IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: MARIELLE RACHAEL MACHER             : No. 97 WM 2016
MOTION FOR EXTENSION PURSUANT              :
TO RULE 311                                :



                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, upon consideration of the Motion for

Extension of Attorney Admission under Pa.B.A.R. 311(g), Petitioner’s temporary

admission is extended until October 15, 2017, so as to afford her time to seek full

admission to this Commonwealth’s bar. No further extensions will be granted.